Case 1:19-cr-00125-ABJ Document 19-15 Filed 05/10/19 Page 1 of 7




              Exhibit
                23
Case 1:19-cr-00125-ABJ Document 19-15 Filed 05/10/19 Page 2 of 7
Case 1:19-cr-00125-ABJ Document 19-15 Filed 05/10/19 Page 3 of 7
Case 1:19-cr-00125-ABJ Document 19-15 Filed 05/10/19 Page 4 of 7
Case 1:19-cr-00125-ABJ Document 19-15 Filed 05/10/19 Page 5 of 7
Case 1:19-cr-00125-ABJ Document 19-15 Filed 05/10/19 Page 6 of 7
Case 1:19-cr-00125-ABJ Document 19-15 Filed 05/10/19 Page 7 of 7
